LACOMBE, Circuit Judge.
Inasmuch as the judgment debtor has paid the judgment ana all costs of supplementary proceedings imposed on him, there is no reason why the injunction against his disposing of his property should not be vacated. Indeed, this is conceded. Examination of the record heretofore convinced the court that the debtors of the judgment debtor were themselves the cause of the undue prolongation of the proceedings, and the expenses to which the judgment creditor was put should be paid by them personally, not by the judgment debtor. How the judgment creditor shall proceed to enforce such payment is not clear, and the court makes no suggestion; but certainly that amount should not be taken out of the sum they owe to the judgment debtor. To do so would be to impose the cost on the latter, who has already paid all that the court held .he should be required to.
The injunctions against the third parties are vacated, so that they may no longer use them as an excuse for not paying to the judgment debtor the amounts they respectively owe him.